Case 1:19-cr-10040-JDB Document 153 Filed 03/13/20 Page 1 of 4             PageID 2464



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )   Cr. No.: 1:19-cr-10040-JDB
                                            )
vs.                                         )
                                            )
JEFFREY YOUNG.                              )
                                            )
      Defendant.                            )


   GOVERNMENT’S RESPONSE TO DEFENDANT JEFF YOUNG’S MOTION FOR
                  RELEASE TO HOME CONFINEMENT

      The Government, through the undersigned counsel, respectfully opposes Jeff

Young’s Emergency Motion for Release to Home Confinement (Doc. 152) as follows:

      The Defendant seeks release to home confinement because he claims that his

immunosuppression therapy makes him particularly susceptible to all infection, including

the recently-discovered Coronavirus Disease (“COVID-19.”)

      Title 18, United States Code, Section 3142(g) sets forth the factors courts shall

consider when determining whether “there are conditions of release that will reasonably

assure the appearance of the person as required and the safety of any other person and

the community.” The Court has already considered these factors after a multi-day hearing,

and “[a]fter hearing statements from witnesses and arguments of counsel, the Court found

sufficient evidence to revoke the defendant’s bond.” (Doc. 81).

      None of those factors has changed since the Defendant was detained. To be sure,

the Court may consider the “person’s…physical and mental condition.” 18 U.S.C. §
Case 1:19-cr-10040-JDB Document 153 Filed 03/13/20 Page 2 of 4               PageID 2465



3142(g)(3)(a). However, the Defendant’s condition has not changed; he was taking

immunosuppressants when he was remanded. Likewise, there has always been the

potential for the spread of infectious disease in a detention facility. Yet, despite the

proliferation of influenza, colds, sinus infections, and other common ailments to which his

immunosuppression allegedly makes him vulnerable, the Defendant has not asked to be

placed in medical isolation. In addition, the undersigned has spoken with an official at the

West Tennessee Detention Facility (the “Facility”) where Young is being housed, and

learned that there are no confirmed or even suspected cases of COVID-19 at the Facility.

       Nonetheless, in response to the recent spread of COVID-19 outside the Facility,

the Facility has taken the following measures:


   •   Social visits and volunteer activities are cancelled to limit the possibility of the

       disease entering the Facility.

   •   Attorneys are requested to use non-contact visitation to avoid personal contact

       with inmates, and the facility has removed recording devices to ensure privacy.

   •   If they elect to use contact visit areas, the Facility is issuing sanitary wipes to

       attorneys, who are encouraged to wipe down the area when they come and go.

   •   Unless there is a security issue, inmates will no longer be transferred inside the

       Facility (i.e., assigned a new room) for convenience.

   •   Any prisoners entering or leaving the Facility for any reason will have his or her

       temperature measured. Barring extenuating circumstances, prisoners with

       temperatures over 100 degrees will not leave the facility, and will not be admitted

       without first being evaluated for COVID-19 risk.



                                             2
Case 1:19-cr-10040-JDB Document 153 Filed 03/13/20 Page 3 of 4               PageID 2466



   •   Every two hours (instead of the usual once-per-day), the hard surfaces in housing

       units are wiped down with disinfectant wipes that specifically target corona-type

       viruses (the category of viruses to which COVID-19 belongs).

   •   All restraints are wiped down before and after use.

   •   Signage all over the facility reminds inmates and employees about basic hygiene

       and social distancing measures.

       Finally, if a case of COVID-19 were to be confirmed at the Facility, the Facility has

the capacity to address it. The Facility employs a full-time clinical director, who is a

medical doctor. Its health services administrator is a registered nurse. If that team

determined the Defendants’ immunosuppression therapy required isolation to prevent

him from contracting COVID-19, the Facility would place him in medical isolation. If he

needed further, complex care, he would stay in medical isolation until such time that he

could be transferred to another facility able to handle a complex medical issue.

       In sum, the fact that a new virus exists outside the Facility walls is not grounds to

release Jeff Young or any of the other thousands of incarcerated persons in the United

States. For these reasons, the United States respectfully requests that the defendants’

motion be DENIED.

                                                 Respectfully submitted,

                                                 /s/ Katherine Payerle
                                                 Katherine Payerle
                                                 Trial Attorney
                                                 U.S. Department of Justice
                                                 (202) 341-4227
                                                 Katherine.payerle@usdoj.gov



                                             3
Case 1:19-cr-10040-JDB Document 153 Filed 03/13/20 Page 4 of 4                PageID 2467



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was electronically filed

through ECF on March 13, 2020.


                                          /s/ Katherine Payerle
                                          Katherine Payerle
                                          Trial Attorney




                                             4
